DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 6/15/2022 have been fully considered but they are not persuasive.
1). Applicant’s argument – The Office Action states that Thomas describes that only when the first optical signal reaches the loop interferometer, the loop interferometer can "mark" or convert the linearly- ramped frequency modulated carrier wave, located as a demarcation point (where the loop interferometer located). However, there is no description in Thomas of the demarcation point where the first optical signal is marked by the modulation converter of the remote unit, as recited in independent Claim 24.
Examiner’s response – Thomas discloses “a beat frequency is produced at the end of the interferometer 1 remote from the input fibre 3, this beat frequency being reflected back through the interferometer by the loop reflector 7, and appearing (at 8) on the output fibre 5. The frequency of this beat is dependent upon the imbalance in the arms of the interferometer, and takes the form of an amplitude modulated carrier wave. The beat frequency also appears on the fibre 3 as the inverse of the beat frequency 8 on the output fibre 5” and “linearly-ramped FMCW modulated laser signal is launched into the network, and the returned beat frequencies are filtered and monitored, a unique signal for each branch can be identified.”
That is, the “beat frequency” is a specific “mark” or a “unique signal”, which “takes the form of an amplitude modulated carrier wave”. Therefore, Thomas teaches/suggests “the first optical signal is marked by the modulation converter of the remote unit”.

2). Applicant’s argument – in Pederson, the intensity modulated signal is not reflected back to the transmitter but is send to the transmitter on a different path from which it was received.	
Examiner’s response – In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The references Shao and Thomas et al disclose to reflect the first optical signal back to the main unit. The combination of Shao et al and Thomas et al and Pedersen teaches/suggests: the intensity modulated signal is reflected back to the transmitter on a same path from which it was received. The reference Pederson is mainly cited to indicate that an optical filter can be used as a modulation converter that “converts the first optical signal having the wavelength modulation to a second optical signal having a second modulation type, wherein the second modulation type is an intensity modulation”; Pederson discloses a modulation converter that can be used in an optical communication system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24, 26, 38 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al (US 2013/0077088) in view of Thomas et al (US 5,412,464) and Pedersen (US 6,414,775).
1). With regard to claim 24, Shao et al discloses a remote unit (e.g., 127/128 reflecting unit and ONU at the end of the optical fiber 126) for communication with a main unit (110 in Figures 3 and 4) in an optical communication network (Figures 3 and 4), wherein the main unit and the remote unit are configured to detect a fault in the optical communication network (Abstract, [0008], [0022] and [0023] etc.), the remote unit comprising: 
a reflecting unit (monitoring wave reflecting unit 127) configured to receive a first optical signal (test wave 118, which is combined with the service wave 112 by the WDM 113) having a first modulation type (frequency-sweep signal, or wavelength modulation signal; Figure 3, 116/117 generates the frequency/wavelength modulation signal, Figure 2) from the main unit on the optical communication network (Figures 3 and 4), wherein the first optical signal comprises an out-of-band optical signal having a wavelength outside of a band used for data transmission (the data is transmitted on the “service wave”, and the test signal/first optical signal is transmitted on the “test wave”. [0022] and [0023], The filter/reflector 127 passes the “service wave” and reflects the “test wave”, that is, the test wave is out-of-band optical signal having a wavelength outside of a band used for data transmission), and wherein the first modulation type comprises wavelength modulation (Figure 2, wavelength or frequency modulation; Abstract and Figures 3 and 4, frequency sweep/scanning) or polarization modulation; 
wherein the reflecting unit comprises a filter (the reflecting unit 127 is also a filter, which passes a band and reflects another band, [0022] and [0023]), configured to reflect the first optical signal having the first modulation type back to the main unit 110 as a second optical signal; 
wherein the modulation converter is a passive device (the reflecting unit 127 is a passive device); 
wherein the remote unit includes a reflector (the reflecting unit 127) and is configured to send the second optical signal to the main unit using the optical communication network (Figures 3 and 4), wherein the reflector is arranged to reflect one of the first and second optical signals toward the main unit (the second optical signal is sent towards the main unit);
wherein the reflecting unit reflects the first optical signal (reflecting the “test wave”), indicating that the first optical signal reached the remote unit ([0023], “The monitoring wavelength is supposed to be reflected when the monitoring wavelength optical signal of the monitor wave 118 enter into the monitoring wave reflecting unit 127”, that is, only when the test wave reaches the reflecting unit, the test wave can be reflected by the reflecting unit. If there is a fiber cut etc. between the main unit and the reflecting unit, the test wave would not reach the reflecting unit, and then the reflecting unit has no optical signal to reflect), located as a demarcation point ([0021], “the end of the optical cable” 126; as shown in Figure 3, the reflecting unit 127 is located at the demarcation point or at the end of the optical fiber 126) and wherein the characteristics on the reflected second optical signal indicates whether or not the first optical signal was received by the remote unit ([0022], “When there is a barrier on a point-to-point optical access, the optical power test value is supposed to be declined, meanwhile the beat note 191 is supposed to be changed. After analyzing and calculating comparably by the control computer 125, we may know that the distance of the occurred barrier point of the barrier router, such provide a basis for the following alert and handling”, and [0023], “Because each distance between the splitter routers and the bureau ends are different, therefore each the reflected signal from the splitter to the bureau end and the signal transmitted by the bureau end are all different due to the time difference. By analyzing the different beat note signal and comparing the provisioning data of the optical fiber network, thus the latest status of the whole optical fiber router is supposed to be obtained. When there is a barrier on a splitter network, the optical power test value is supposed to be declined, meanwhile the beat note 191 is supposed to be changed. After analyzing and calculating comparably by the control computer 125, we may know that the distance of the occurred barrier point of the barrier router, such provide a basis for the following alert and handling”. That is, based on the reflected signal, whether or not the first optical signal was received by the remote unit can be determined). 
But, Shao et al does not expressly disclose that the reflecting unit is a  modulation converter; wherein the modulation converter is configured to convert the first optical signal having the first modulation type to a second optical signal having a second modulation type, wherein the second modulation type is an intensity modulation; wherein the modulation converter marks the first optical signal, indicating that the first optical signal reached the remote unit, and wherein a presence or an absence of different type of modulation on the reflected second optical signal indicates whether or not the first optical signal was received by the remote unit.
However, to use a modulation converter in an optical transmission system for detecting fault is known in the art. E.g., Thomas et al discloses a system/method to detect a fault in an optical transmission network (Figure 2), in which a modulation converter (Mach-Zehnder interferometer MZI 11a or 11b) is configured to convert the first optical signal having the first modulation type (FMCW, “a linearly-ramped frequency modulated carrier wave”) to a second optical signal having a second modulation type (signals having “beat frequency”, as shown in Figures 1 and 2, which “takes the form of an amplitude modulated carrier wave”); wherein the modulation converter is a passive device (MZI is a passive device); wherein the remote unit (11a/12a or 11b/12b in Figure 2) includes a reflector (12a or 12b) and is configured to send the second optical signal having the second modulation type to the main unit using the optical communication network (Figures 1 and 2), wherein the reflector is arranged to reflect/send the first and second optical signals toward the main unit (Figures 1 and 2); wherein the modulation converter marks the first optical signal (converting the linearly-ramped frequency modulated carrier wave to a signal having “beat frequency”, which “takes the form of an amplitude modulated carrier wave”), indicating that the first optical signal reached the remote unit (only when the first optical signal reached the loop interferometer, the loop interferometer can “mark” or convert the linearly-ramped frequency modulated carrier wave), located as a demarcation point (where the loop interferometer located) and wherein a presence or an absence of different type of modulation on the reflected second optical signal indicates whether or not the first optical signal was received by the remote unit (column 4 lines 39-54, “In order to determine whether an optical loss occurs in a particular branch, it is necessary only to study the output waveforms of the filters 21a and 21b, for example by using oscilloscopes. An optical loss in a given branch will result in a reduction in the amplitude of the associated output waveform. If a quantitative indication of power loss is required, this can be obtained by measuring the reduction in beat frequency amplitude that occurs as a result of a given optical loss. …. This relationship is illustrated in FIG. 3”; that is, the beat frequency is created by the modulation converter or “loop interferometer”; the output waveforms of the filters 21a and 21b are corresponding to the signals that have reached the loop interferometers. It is apparent or inherent that if a specific beat frequency presents, the first optical signal “linearly-ramped frequency modulated carrier wave” has reached a specific modulation converter “loop interferometer” in the remote unit, and reflected by the remote unit; and if absence of a specific beat frequency on the reflected second optical signal, it indicates that the “linearly-ramped frequency modulated carrier wave” was not received by the remote unit). 
Thomas et al uses a MZI for converting the first optical signal having the wavelength (frequency) modulation signal into a second optical signal with a beat frequency. Shao et al and Thomas do not expressly disclose that the modulation converter or the optical filter converts the first optical signal having the wavelength modulation to a second optical signal having a second modulation type, wherein the second modulation type is an intensity modulation.
However, to use an optical filter to pass one specific wavelengths and reflect another specific wavelength band so to monitor a link performance is known in the art. E.g., Pedersen discloses a system/method to monitor performances of devices (Figures 1, 2 and 6 etc.), in which a line monitoring equipment (230) generates and transmits a probe signal having a frequency/wavelength modulation (Figures 1 and 6, column 4 lines 31-49), the probe signal is sent to the transmission line (20); in a repeater (30), a filter (converter 71 in Figure 2; the filter transfer function is shown in Figure 4) converts the frequency/wavelength modulated signal into an amplitude/intensity modulated signal (Abstract and Summary etc., and Figure 5), “FIG. 5 shows the probe power as a function of time after undergoing FM to AM conversion in the filter” (column 5 lines 8-25) and then the information of the amplitude/intensity modulated signal is sent back to the main unit (32) so to monitor the status of devices; the optical filter (the modulation converter) has a transfer function (e.g., Figure 4 of Pedersen) in which the variations of the first optical signal corresponding to the first modulation type correspond to variations in the second modulation type (Figures 3 and 5 of Pedersen). As shown in Figure 3, Pedersen uses probe signal with a wavelength modulation, which is similar to applicant’s Figure 4; Pedersen’s optical filter has a filter characteristic shown in Figure 4, which is similar to applicant’s Figure 7; and the output from the optical filter has a pattern shown in Figure 5, which is similar to applicant’s Figure 8. That is, Pedersen teaches to use optical filter to extract the desired information for monitoring the performance/loss of the transmission line/span.
Shao et al teaches a filter/reflector, and Thomas et al discloses that a modulation converter can be associated with a reflector, and Pedersen discloses that a simple optical filter can be used as a modulation converter that converts a wavelength modulated signal into an intensity modulation signal. The combination of Pedersen and Thomas et al and Shao et al teaches/suggests a fault detection mechanism in which an optical filter is used for modulation conversion and a reflector is used to reflect the converted signal back to the main unit for fault evaluation/analysis; then when fault occurs, the main unit can conveniently and quickly determine the possible location of the fault (since the signal reflected from a broken fiber does not have an intensity modulation, the signal having an intensity modulation indicates the fault occurring at optical network unit etc., not the fiber).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Thomas et al and Pedersen with Shao et al so that an optical filter and reflector combination can be used in the remote unit to convert an input optical signal modulation type to another modulation type, and reflect the modulation converted signal back to the main unit passively, and the system performance can be conveniently monitored, and a fault position can be easily determined.
2). With regard to claim 26, Shao et al and Thomas et al and Pedersen disclose all of the subject matter as applied to claim 24 above. And the combination of Shao et al and Thomas et al and Pedersen further discloses wherein the transfer function (e.g., Pedersen: Figure 4) continuously varies in a range of the first modulation type (Pedersen: Figure 3) of the first optical signal (Pedersen: Figures 3 and 4).
3). With regard to claim 38, Shao et al discloses a method, in a remote unit (e.g., 127/128 reflecting unit and ONU at the end of the optical fiber 126), for communicating with a main unit (110 in Figures 3 and 4) in an optical communication network (Figures 3 and 4), wherein the main unit and remote unit are configured for detecting a fault in the optical communication network (Abstract, [0008], [0022] and [0023] etc.), the method comprising the remote unit: 
reflecting (reflecting by the monitoring wave reflecting unit 127), using a reflecting unit (127), a first optical signal (test wave 118, which is combined with the service wave 112 by the WDM 113) received from the main unit on the optical communication network, wherein the first optical signal comprises an out-of-band optical signal having a wavelength outside of a band used for data transmission (the data is transmitted on the “service wave”, and the test signal/first optical signal is transmitted on the “test wave”. [0022] and [0023], The filter/reflector 127 passes the “service wave” and reflects the “test wave, that is, the test wave is out-of-band optical signal having a wavelength outside of a band used for data transmission), and has a first modulation type (Figure 2, wavelength or frequency modulation; Abstract and Figures 3 and 4, frequency sweep/scanning); wherein the reflecting reflects the first optical signal having the first modulation type back to the main unit as a second optical signal; wherein the first modulation type is a wavelength modulation (Figure 2, wavelength or frequency modulation; Abstract and Figures 3 and 4, frequency sweep/scanning) or polarization modulation, and wherein the reflecting uses a passive device (the reflecting unit 127 is a passive device); 
sending the second optical signal to the main unit using the optical communication network (Figures 3 and 4) by reflecting one of the first and second optical signals towards the main unit using a reflector (the monitoring wave reflecting unit 127);
wherein the reflecting unit reflects the first optical signal (reflecting the “test wave”), indicating that the first optical signal reached the remote unit ([0023], “The monitoring wavelength is supposed to be reflected when the monitoring wavelength optical signal of the monitor wave 118 enter into the monitoring wave reflecting unit 127”, that is, only when the test wave reaches the reflecting unit, the test wave can be reflected by the reflecting unit. If there is a fiber cut etc. between the main unit and the reflecting unit, the test wave would not reach the reflecting unit, and then the reflecting unit has no optical signal to reflect), located as a demarcation point ([0021], “the end of the optical cable” 126; as shown in Figure 3, the reflecting unit 127 is located at the demarcation point or at the end of the optical fiber 126) and wherein the characteristics on the reflected second optical signal indicates whether or not the first optical signal was received by the remote unit ([0022], “When there is a barrier on a point-to-point optical access, the optical power test value is supposed to be declined, meanwhile the beat note 191 is supposed to be changed. After analyzing and calculating comparably by the control computer 125, we may know that the distance of the occurred barrier point of the barrier router, such provide a basis for the following alert and handling”, and [0023], “Because each distance between the splitter routers and the bureau ends are different, therefore each the reflected signal from the splitter to the bureau end and the signal transmitted by the bureau end are all different due to the time difference. By analyzing the different beat note signal and comparing the provisioning data of the optical fiber network, thus the latest status of the whole optical fiber router is supposed to be obtained. When there is a barrier on a splitter network, the optical power test value is supposed to be declined, meanwhile the beat note 191 is supposed to be changed. After analyzing and calculating comparably by the control computer 125, we may know that the distance of the occurred barrier point of the barrier router, such provide a basis for the following alert and handling”. That is, based on the reflected signal, whether or not the first optical signal was received by the remote unit can be determined).
But, Shao et al does not expressly disclose that a modulating converting is performed by a modulation converter, wherein the modulation conversion converts the first optical signal having the first modulation type to a second optical signal having a second modulation type different to the first modulation type, wherein the second modulation type is an intensity modulation; wherein the modulation converter marks the first optical signal, indicating that the first optical signal reached the remote unit, and wherein a presence or an absence of different type of modulation on the reflected second optical signal indicates whether or not the first optical signal was received by the remote unit.
However, to use a modulation converter in an optical transmission system for detecting fault is known in the art. E.g., Thomas et al discloses a system/method to detect a fault in an optical transmission network (Figure 2), in which a modulation converter (Mach-Zehnder interferometer MZI 11a or 11b) is used to convert the first optical signal having the first modulation type (FMCW, “a linearly-ramped frequency modulated carrier wave”) to a second optical signal having a second modulation type (signals having “beat frequency”, as shown in Figures 1 and 2, which “takes the form of an amplitude modulated carrier wave”); wherein the modulation converter is a passive device (MZI is a passive device); wherein the remote unit (11a/12a or 11b/12b in Figure 2) includes a reflector (12a or 12b) that sends the second optical signal having the second modulation type to the main unit using the optical communication network (Figures 1 and 2), wherein the reflector is arranged to reflect one of the first and second optical signals toward the main unit (Figures 1 and 2); wherein the modulation converter marks the first optical signal (converting the linearly-ramped frequency modulated carrier wave to a signal having “beat frequency”, which “takes the form of an amplitude modulated carrier wave”), indicating that the first optical signal reached the remote unit (only when the first optical signal reached the loop interferometer, the loop interferometer can “mark” or convert the linearly-ramped frequency modulated carrier wave), located as a demarcation point (where the loop interferometer located) and wherein a presence or an absence of different type of modulation on the reflected second optical signal indicates whether or not the first optical signal was received by the remote unit (column 4 lines 39-54, “In order to determine whether an optical loss occurs in a particular branch, it is necessary only to study the output waveforms of the filters 21a and 21b, for example by using oscilloscopes. An optical loss in a given branch will result in a reduction in the amplitude of the associated output waveform. If a quantitative indication of power loss is required, this can be obtained by measuring the reduction in beat frequency amplitude that occurs as a result of a given optical loss. …. This relationship is illustrated in FIG. 3”; that is, the beat frequency is created by the modulation converter or “loop interferometer”; the output waveforms of the filters 21a and 21b are corresponding to the signals that have reached the loop interferometers. It is apparent or inherent that if a specific beat frequency presents, the first optical signal “linearly-ramped frequency modulated carrier wave” has reached a specific modulation converter “loop interferometer” in the remote unit, and reflected by the remote unit; and if absence of a specific beat frequency on the reflected second optical signal, it indicates that the “linearly-ramped frequency modulated carrier wave” was not received by the remote unit).
Thomas et al uses a MZI for converting the first optical signal having the wavelength (frequency) modulation signal into a second optical signal with a beat frequency. Shao et al and Thomas do not expressly disclose that the modulation converter or the optical filter converts the first optical signal having the wavelength modulation to a second optical signal having a second modulation type, wherein the second modulation type is an intensity modulation.
However, to use an optical filter to pass one specific wavelengths and reflect another specific wavelength band so to monitor a link performance is known in the art. E.g., Pedersen discloses a system/method to monitor performances of devices (Figures 1, 2 and 6 etc.), in which a line monitoring equipment (230) generates and transmits a probe signal having a frequency/wavelength modulation (Figures 1 and 6, column 4 lines 31-49), the probe signal is sent to the transmission line (20); in a repeater (30), a filter (converter 71 in Figure 2; the filter transfer function is shown in Figure 4) converts the frequency/wavelength modulated signal into an amplitude/intensity modulated signal (Abstract and Summary etc., and Figure 5), “FIG. 5 shows the probe power as a function of time after undergoing FM to AM conversion in the filter” (column 5 lines 8-25) and then the information of the amplitude/intensity modulated signal is sent back to the main unit (32) so to monitor the status of devices, and the optical filter (the modulation converter) has a transfer function (e.g., Figure 4 of Pedersen) in which the variations of the first optical signal corresponding to the first modulation type correspond to variations in the second modulation type (Figures 3 and 5 of Pedersen). As shown in Figure 3, Pedersen uses probe signal with a wavelength modulation, which is similar to applicant’s Figure 4; Pedersen’s optical filter has a filter characteristic shown in Figure 4, which is similar to applicant’s Figure 7; and the output from the optical filter has a pattern shown in Figure 5, which is similar to applicant’s Figure 8. That is, Pedersen teaches to use optical filter to extract the desired information for monitoring the performance/loss of the transmission line/span.
Shao et al teaches a filter/reflector, and Thomas et al discloses that a modulation converter can be associated with a reflector, and Pedersen discloses that a simple optical filter can be used as a modulation converter that converts a wavelength modulated signal into an intensity modulation signal. The combination of Pedersen and Thomas et al and Shao et al teaches/suggests a fault detection mechanism/method in which an optical filter is used for modulation conversion and a reflector is used to reflect the converted signal back to the main unit for fault evaluation/analysis; then when fault occurs, the main unit can conveniently and quickly determine the possible location of the fault (since the signal reflected from a broken fiber does not have an intensity modulation, the signal having an intensity modulation indicates the fault occurring at optical network unit etc., not the fiber).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Thomas et al and Pedersen with Shao et al so that an optical filter and reflector combination can be used in the remote unit to convert an input optical signal modulation type to another modulation type, and reflect the modulation converted signal back to the main unit passively, and the system performance can be conveniently monitored, and a fault position can be easily determined.
4). With regard to claim 45, Shao et al and Thomas et al and Pedersen disclose all of the subject matter as applied to claim 24 above. And the combination of Shao et al and Thomas et al and Pedersen further discloses wherein the intensity modulation of the second optical signal has an intensity maxima at a frequency corresponding to twice a modulation frequency of the first optical signal (e.g., Pedersen: Figures 3 and 5; as shown in Figure 3, the frequency scanning has a period of ~250 time unit (within ~250 time unit, the frequency is changed from ~1540 nm to ~1560 nm and then back to ~1540 nm, and then as shown in Figure 5, the intensity modulation of the second optical signal has two intensity maxima between 0 and ~250 time unit).
5). With regard to claim 46, Shao et al and Thomas et al and Pedersen disclose all of the subject matter as applied to claim 24 above. And the combination of Shao et al and Thomas et al and Pedersen further discloses wherein the modulation converter has a transfer function configured such that the variations of the first optical signal corresponding to the first modulation type correspond to variations in the second modulation type (Figures 3-5 of Pedersen; also refer to claim24 rejection above).
6). With regard to claim 47, Shao et al and Thomas et al and Pedersen disclose all of the subject matter as applied to claim 24 above. And the combination of Shao et al and Thomas et al and Pedersen further discloses wherein the remote unit is configured to pass optical frequencies (Shao: the frequency of the service wave 112. The data is transmitted on the “service wave”, and the test signal/first optical signal is transmitted on the “test wave”. The filter/reflector 127 passes the “service wave” and reflects the “test wave”) outside of a band of the first and second optical signals (Shao: the band of the monitoring wavelength or “test wave 118”, [0022] and [0023]).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al and Thomas et al and Pedersen as applied to claim 24 above, and further in view of Kuksenkov et al (US 2007/0065159).
Shao et al and Thomas et al and Pedersen disclose all of the subject matter as applied to claim 24 above. But, Shao et al and Thomas et al and Pedersen do not expressly disclose wherein the transfer function comprises a step function. 
However, first, as discussed above, each optical filter has a specific spectrum shape for passing a specific bands/wavelengths, or the optical filter has a specific function or transfer function. To use what type of transfer function or to bias at which point of the transfer function is merely a matter of design choice. And the Applicant has not disclosed that a step function serves any advantage or is for any particular purpose. The combination of Shao et al and Thomas et al and Pedersen teaches that an optical filter with a transfer function (shown in Figure 4 of Pedersen) can be used to convert a wavelength-modulated signal to a intensity modulation signal.  The limitation in claim does not define a patentably distinct invention over that in the combination of Shao et al and Thomas et al and Pedersen since both the invention as a whole and the combination of Shao et al and Thomas et al and Pedersen are directed to use a modulation conversion for fault detections. The step shape or other shape of the transfer function of the modulation converter is not critical for the invention as a whole and presents no new or unexpected results, so long as the modulation type is successfully converted. Therefore, to use a step shape transfer function would have been a matter of obvious design choice to one of ordinary skill in the art. 
Second, another prior art, Kuksenkov et al, discloses an optical filter with a transfer function having a step function can be used to process optical signals, and the spectrum that is not in a specific band can be rejected ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kuksenkov et al to the system/method of Shao et al and Thomas et al and Pedersen so that a wavelength modulation signal can be easily converted to an intensity modulation signal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        July 2, 2022